DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 and 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 16 and 20:
Applicant submitted (Remarks, pages 14-17) that the cited art does not disclose or suggest “received a first cell signal in the user equipment from the base station, ... wherein the further synchronization signals comprise a first synchronization signal block (SSB) transmitted by the base station within a synchronization signal block burst (SSB Burst) having a synchronization signal block burst duration and a second SSB transmitted by the base station within the SSB Burst, wherein the first and second SSBs are: i) received by the user equipment from the base station at different frequencies within the wideband component carrier; and ii) received by the user equipment in a mutually time offset relationship within the synchronization signal block burst duration of the SSB Burst”, as cited in independent claim 1. The examiner respectfully disagrees.
Kim teaches “receiving a first cell signal in the user equipment from the base station”. In [0060], Kim discloses “the base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices”. Thus, the RRC signaling is the first cell signal providing information identifying further synchronization signals.
Kim teaches “wherein the further synchronization signals comprise a first synchronization signal block (SSB) transmitted by the base station within a synchronization signal block burst (SSB Burst) having a synchronization signal block burst duration and a second SSB transmitted by the base station within the SSB Burst, wherein the first and second SSBs are: i) received by the user equipment from the base station at different frequencies within the wideband component carrier. In [0041], Kim discloses “FIG. 2 depicts a case where two SS-blocks are transmitted on one CC in the frequency domain. It is defined that one SS-block burst 210 or 220 consists of a plurality of SS-blocks and one SS-block burst set 200 consists of a plurality of SS-block bursts 210 and 220 … the first SS-block 225 being transmitted at first frequency location 1 240 and the first SS-block 230 being transmitted at second frequency location 2 250”. In [0060], Kim further discloses “the base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3”. Thus, SSBs are received at different frequencies by the UE.
Luo teaches “received by the user equipment in a mutually time offset relationship within the synchronization signal block burst duration of the SSB Burst”. In [0105], Luo discloses “time domain resources corresponding to synchronization signal burst sets of cells at all measurement frequencies are aligned within a specific range, in other words, a deviation of time domain resources corresponding to synchronization signal burst sets among different cells does not exceed a threshold”. Thus, the deviation of time domain resources is the mutually time offset relationship.
Therefore, for the reasons shown above, the prior art by Kim and Luo clearly teaches all the limitations in independent claims 1, 16 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0014493) in view of Luo et al. (US 2020/0120530).
Regarding Claim 1, Kim teaches a method for establishing access ([0052] initial access) for a user equipment ([0051] terminal) in an associated wireless communication system ([0037] new RAT system) including a base station ([0051] base station), the method comprising:
detecting, in the user equipment, a first synchronization signal transmitted by the base station, wherein the first synchronization signal is associated with a cell supported by the base station ([0052] the terminal 310 may select one of a plurality of frequency locations at which frequency domain SS-blocks are transmitted to select a cell for use in initial access. The terminal may configure the selected frequency location as the reference frequency location at operation S320);
receiving a first cell signal in the user equipment from the base station, wherein the first cell signal provides information identifying further synchronization signals transmitted by the base station in different synchronization signal blocks within a wideband component carrier ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3; [0037] A wideband CC may consist of narrow band CCs and carry multiple synchronization signal blocks or synchronization sequence blocks),
wherein the further synchronization signals comprise a first synchronization signal block (SSB) transmitted by the base station within a synchronization signal block burst (SSB Burst) having a synchronization signal block burst duration and a second SSB transmitted by the base station within the SSB Burst ([0041] FIG. 2 depicts a case where two SS-blocks are transmitted on one CC in the frequency domain. It is defined that one SS-block burst 210 or 220 consists of a plurality of SS-blocks and one SS-block burst set 200 consists of a plurality of SS-block bursts 210 and 220 … the first SS-block 225 being transmitted at first frequency location 1 240 and the first SS-block 230 being transmitted at second frequency location 2 250),
wherein the first and second SSBs are: i) received by the user equipment from the base station at different frequencies within the wideband component carrier ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3); and
detecting by the user equipment signal strength of a plurality of synchronization signals among said first synchronization signal and one or more of said further synchronization signals ([0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells).
However, Kim does not teach the first and second SSBs are ii) received by the user equipment in a mutually time offset relationship within the synchronization signal block burst duration of the SSB Burst.
In an analogous art, Luo teaches the first and second SSBs are ii) received by the user equipment in a mutually time offset relationship within the synchronization signal block burst duration of the SSB Burst ([0105] time domain resources corresponding to synchronization signal burst sets of cells at all measurement frequencies are aligned within a specific range, in other words, a deviation of time domain resources corresponding to synchronization signal burst sets among different cells does not exceed a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Luo’s method with Kim’s method so that a network side controls sending of synchronization signal burst sets, so that the terminal device can complete measurement on a plurality of cells within one measurement window, and the terminal device does not need to frequently perform measurement. This reduces overheads of the terminal device and improves measurement efficiency (Luo [0130]).

Regarding Claim 2, the combination of Kim and Luo, specifically Kim teaches each synchronization signal is associated with a different cell supported by the base station within the wideband component carrier ([0037] A wideband CC may consist of narrow band CCs and carry multiple synchronization signal blocks or synchronization sequence blocks; [0071] The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells).

Regarding Claim 3, the combination of Kim and Luo, specifically Kim teaches said information identifies synchronization signal blocks ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335).

Regarding Claim 5, the combination of Kim and Luo, specifically Kim teaches said information identifies synchronization signal block location for said cell supported by the base station within a resource spectrum ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3).

Regarding Claim 6, the combination of Kim and Luo, specifically Kim teaches said information identifies synchronization signal block location configuration for said cell supported by the base station ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3).
Regarding Claim 7, the combination of Kim and Luo, specifically Kim teaches said first cell signal is received in the user equipment from the base station in radio resource control signaling ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335).

Regarding Claim 8, the combination of Kim and Luo, specifically Kim teaches said time aligned synchronization signals are at least partly overlapping in time ([0039] two SS-blocks are simultaneously transmitted to the WB UE 120 per CC in the frequency domain; [0041] The SS-blocks being simultaneously transmitted in time at different frequencies may have the same SS-block index; FIG. 2 shows SSBs from frequency 1 and frequency 2 are overlapped in time).

Regarding Claim 9, the combination of Kim and Luo, specifically Kim teaches said plurality of synchronization signals are simultaneously detected in said different frequencies ([0049] the terminal performs reference signal received power (RSRP) measurement on multiple frequency domain SS-blocks being simultaneously transmitted by a base station over one CC; [0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells).

Regarding Claim 10, the combination of Kim and Luo, specifically Kim teaches said information identifies time aligned synchronization signals at said different frequencies during a common synchronization signal burst ([0041] The SS-blocks being simultaneously transmitted in time at different frequencies may have the same SS-block index; FIG. 2 shows SSBs from frequency 1 and frequency 2 are overlapped in time).

Regarding Claim 12, the combination of Kim and Luo, specifically Kim teaches transmitting an indication that the user equipment supports detection of synchronization signals at different frequencies within the wideband component carrier, from the user equipment to the base station ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station; [0060] The base station may configure to the terminal one or more bandwidth parts based on the wideband capability information received from the terminal).

Regarding Claim 13, the combination of Kim and Luo, specifically Kim teaches said indication announces capability of detecting synchronization signals at said different frequencies during a common synchronization signal burst ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station).

Regarding Claim 15, the combination of Kim and Luo, specifically Kim teaches transmitting an indication that the user equipment will detect synchronization signals at different frequencies within the wideband component carrier, from the user equipment to the base station ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station).

Regarding Claim 16, Kim teaches a method for establishing access ([0052] initial access) to a network node ([0051] base station) for a user equipment ([0051] terminal) in a wireless communication system ([0037] new RAT system), comprising:
transmitting a plurality of synchronization signals at different frequencies within a wideband component carrier from the base station, wherein each synchronization signal is associated with a cell supported by the base station ([0037] A wideband CC may consist of narrow band CCs and carry multiple synchronization signal blocks or synchronization sequence blocks; [0048] different numbers of frequency domain SS-blocks are transmitted through different cells; [0052] the terminal 310 may select one of a plurality of frequency locations at which frequency domain SS-blocks are transmitted to select a cell for use in initial access. The terminal may configure the selected frequency location as the reference frequency location at operation S320; [0064] The serving cell base station may select M frequency locations as measurement targets among N SS-blocks having the same SS-block index in the frequency domain and configure the selected frequency locations to the terminal through an RRC message at operation S340; [0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells); and
transmitting a first cell signal from the base station to the user equipment, wherein the first cell signal provides information identifying further synchronization signals transmitted by the base station in different synchronization signal blocks within the wideband component carrier ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3),
wherein the further synchronization signals comprise a first synchronization signal block (SSB) transmitted by the base station within a synchronization signal block burst (SSB Burst) having a synchronization signal block burst duration and a second SSB transmitted by the base station within the SSB Burst ([0041] FIG. 2 depicts a case where two SS-blocks are transmitted on one CC in the frequency domain. It is defined that one SS-block burst 210 or 220 consists of a plurality of SS-blocks and one SS-block burst set 200 consists of a plurality of SS-block bursts 210 and 220 … the first SS-block 225 being transmitted at first frequency location 1 240 and the first SS-block 230 being transmitted at second frequency location 2 250),
wherein the first and second SSBs are: i) transmitted by the base station at different frequencies within the wideband component carrier ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3).
However, Kim does not teach the first and second SSBs are ii) mutually time offset within the synchronization signal block burst duration of the SSB Burst.
In an analogous art, Luo teaches the first and second SSBs are ii) mutually time offset within the synchronization signal block burst duration of the SSB Burst ([0105] time domain resources corresponding to synchronization signal burst sets of cells at all measurement frequencies are aligned within a specific range, in other words, a deviation of time domain resources corresponding to synchronization signal burst sets among different cells does not exceed a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Luo’s method with Kim’s method so that a network side controls sending of synchronization signal burst sets, so that the terminal device can complete measurement on a plurality of cells within one measurement window, and the terminal device does not need to frequently perform measurement. This reduces overheads of the terminal device and improves measurement efficiency (Luo [0130]).

Regarding Claim 17, the combination of Kim and Luo, specifically Kim teaches detecting a capability of the user device to detect synchronization signals at said different frequencies during a common synchronization signal burst ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station); and
transmitting said information, identifying further synchronization signals, in the first cell signal responsive to detecting said capability ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station; [0060] The base station may configure to the terminal one or more bandwidth parts based on the wideband capability information received from the terminal).

Regarding Claim 18, the combination of Kim and Luo, specifically Kim teaches receiving an indication from the user equipment that the user equipment supports detection of synchronization signals at the different frequencies within the wideband component carrier ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station),
wherein the transmitting the first cell signal comprises: transmitting the first cell signal based on receiving the indication from the user equipment that the user equipment supports detection of synchronization signals at the different frequencies within the wideband component carrier ([0060] The base station may configure to the terminal one or more bandwidth parts based on the wideband capability information received from the terminal. The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3).

Regarding Claim 19, Kim does not teach the transmitting the first cell signal comprises: transmitting a first cell signal that provides information identifying a start time offset between the first and second SSBs; and further comprising transmitting the first and second SSBs at different start times mutually offset by the start time offset.
In an analogous art, Luo does not teach the transmitting the first cell signal comprises: transmitting a first cell signal that provides information identifying a start time offset between the first and second SSBs ([0087] the network device configures the measurement configuration information for the terminal device. The measurement configuration information includes at least one group of measurement configuration parameters; [0095] when each group of measurement configuration parameters corresponds to a plurality of cells, a deviation of time domain resources corresponding to synchronization signal burst sets among the plurality of cells does not exceed a threshold); and further comprising transmitting the first and second SSBs at different start times mutually offset by the start time offset ([0095] when each group of measurement configuration parameters corresponds to a plurality of cells, a deviation of time domain resources corresponding to synchronization signal burst sets among the plurality of cells does not exceed a threshold; [0105] time domain resources corresponding to synchronization signal burst sets of cells at all measurement frequencies are aligned within a specific range, in other words, a deviation of time domain resources corresponding to synchronization signal burst sets among different cells does not exceed a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Luo’s method with Kim’s method so that a network side controls sending of synchronization signal burst sets, so that the terminal device can complete measurement on a plurality of cells within one measurement window, and the terminal device does not need to frequently perform measurement. This reduces overheads of the terminal device and improves measurement efficiency (Luo [0130]).

Regarding Claim 20, Kim teaches a method for establishing access ([0052] initial access) for a user equipment ([0051] terminal) in an associated wireless communication system ([0037] new RAT system) including a base station ([0051] base station), the method comprising:
detecting, in the user equipment, a first synchronization signal transmitted by the base station, wherein the first synchronization signal is associated with a cell supported by the base station ([0052] the terminal 310 may select one of a plurality of frequency locations at which frequency domain SS-blocks are transmitted to select a cell for use in initial access. The terminal may configure the selected frequency location as the reference frequency location at operation S320);
transmitting by the user equipment an indication that the user equipment supports detection of synchronization signals at different frequencies within a wideband component carrier ([0049] The number of frequency domain SS-blocks on which the RSRP measurement may be determined per UE depends on the implementation. In the disclosure, the number of RSRP values which the terminal can generated by measuring SS-blocks is referred to as Mmax. This value of Mmax may be carried in the UE capability information being transmitted to the base station; [0060] The base station may configure to the terminal one or more bandwidth parts based on the wideband capability information received from the terminal);
receiving, based on the transmitting the indication, a first cell signal in the user equipment from the base station, wherein the first cell signal provides information identifying: i) further synchronization signals transmitted by the base station in different synchronization signal blocks within the wideband component carrier ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3; [0037] A wideband CC may consist of narrow band CCs and carry multiple synchronization signal blocks or synchronization sequence blocks), wherein the further synchronization signals comprise a first synchronization signal block (SSB) transmitted by the base station within a synchronization signal block burst (SSB Burst) having a synchronization signal block burst duration and a second SSB transmitted by the base station within the SSB Burst ([0041] FIG. 2 depicts a case where two SS-blocks are transmitted on one CC in the frequency domain. It is defined that one SS-block burst 210 or 220 consists of a plurality of SS-blocks and one SS-block burst set 200 consists of a plurality of SS-block bursts 210 and 220 … the first SS-block 225 being transmitted at first frequency location 1 240 and the first SS-block 230 being transmitted at second frequency location 2 250),
wherein the first and second SSBs: i) are received in the user equipment within the synchronization signal block burst duration of the SSB Burst at different frequencies within the wideband component carrier ([0060] The base station may transmit to the terminal the information on the frequency locations corresponding to N SS-blocks being transmitted in the at least one configured bandwidth part through RRC signalling at operation S335. The frequency location information may include indices for distinguishing among N frequency domain SS-blocks and frequency domain locations corresponding to the respective indices. The frequency domain location information may be transmitted to the terminal in the form of center frequencies (F1, F2, …, FN) of the SS-blocks as shown in Table 3); and
detecting by the user equipment signal strength of a plurality of synchronization signals among the further synchronization signals ([0071] The terminal performs RSRP measurement on individual SS-blocks corresponding to M frequency locations at operation S350. The terminal may measure RSRP values at the SS-blocks corresponding to the M frequency locations for the serving cell and the neighboring cells).
	However, Kim does not teach the first cell signal provides information identifying: ii) a start time offset between the identified further synchronization signals, wherein the first and second SSBs: ii) are received in the user equipment within the synchronization signal block burst duration of the SSB Burst at different start times mutually offset by the start time offset.
	In an analogous art, Luo teaches the first cell signal provides information identifying: ii) a start time offset between the identified further synchronization signals ([0087] the network device configures the measurement configuration information for the terminal device. The measurement configuration information includes at least one group of measurement configuration parameters; [0095] when each group of measurement configuration parameters corresponds to a plurality of cells, a deviation of time domain resources corresponding to synchronization signal burst sets among the plurality of cells does not exceed a threshold), wherein the first and second SSBs: ii) are received in the user equipment within the synchronization signal block burst duration of the SSB Burst at different start times mutually offset by the start time offset ([0095] when each group of measurement configuration parameters corresponds to a plurality of cells, a deviation of time domain resources corresponding to synchronization signal burst sets among the plurality of cells does not exceed a threshold; [0105] time domain resources corresponding to synchronization signal burst sets of cells at all measurement frequencies are aligned within a specific range, in other words, a deviation of time domain resources corresponding to synchronization signal burst sets among different cells does not exceed a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Luo’s method with Kim’s method so that a network side controls sending of synchronization signal burst sets, so that the terminal device can complete measurement on a plurality of cells within one measurement window, and the terminal device does not need to frequently perform measurement. This reduces overheads of the terminal device and improves measurement efficiency (Luo [0130]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Luo et al. and Takeda et al. (US 2020/0322925).
Regarding Claim 4, the combination of Kim and Luo does not teach said information identifies synchronization signal block numerology for a different cell supported by the base station.
In an analogous art, Takeda teaches said information identifies synchronization signal block numerology for a different cell supported by the base station ([0011] a user terminal has a control section that controls communication using at least one of a plurality of numerologies with different subcarrier spacings, and a receiving section that receives information related to numerology for use in communication are provided; [0072] it is possible to establish timing synchronization among cells of varying numerologies that operate in different frequencies. Since timing synchronization can be easily established by combining arbitrary frequencies, TDD carriers that use different numerologies, even when run in adjacent frequencies, can communicate without interferer ring with one another. In addition, when carrier aggregation and dual connectivity to use cells of different numerologies that operate in different frequencies are executed with respect to a single user terminal; [0092] the user terminal acquires information related to numerologies for use in communication, from DL signals, so that the user terminal can select predetermined numerologies and communicate properly in a communication system where multiple numerologies are configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Kim’s method so that it is possible to realize adequate communication in a next generation communication system into which a plurality of numerologies are introduced (Takeda [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Luo et al. and Yoon et al. (US 2019/0363809, relying on the provisional applications 62/542,306 and 62/521,265).
Regarding Claim 11, the combination of Kim and Luo does not teach said plurality of synchronization signals are detected within a range of 5ms.
In an analogous art, Yoon teaches said plurality of synchronization signals are detected within a range of 5ms ([0216] the transmission periodicity of an SSB can be selected from [5 ms, 10 ms, 20 ms, 40 ms, 80 ms, 160 ms]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoon’s method with Kim’s method so that based on the timing information of the corresponding cell and the SSB transmission periodicity, the UE can measure RSRP only at the time when the SSB is transmitted, thereby reducing UE power consumption (Yoon [0112]). Moreover, it is possible to not only avoid unnecessary power consumption at the UE but also reduce UE complexity (Yoon [0155]). Moreover, the UE power consumption can be saved because the SS blocks from the cells can be detected within a fixed time period.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Luo et al. and da Silva et al. (US 2020/0100238, relying on the provisional application 62/521,089).
Regarding Claim 14, the combination of Kim and Luo does not teach receiving a second cell signal from the base station in the user equipment, which second cell signal provides information identifying synchronization signals of different cells available within a different wideband component carrier of a neighbor base station.
In an analogous art, da Silva teaches receiving a second cell signal from the base station in the user equipment, which second cell signal provides information identifying synchronization signals of different cells available within a different wideband component carrier of a neighbor base station ([0051] the terminal device receives an instruction from a first network node (which may be a serving radio access node for the terminal device). The instruction may instruct the terminal device to detect and report one or more parameters of the SS blocks transmitted by a second network node. Note that the second network node may or may not be addressed specifically by way of the instruction. For example, the instruction may comprise an indication of a particular second network node or nodes (or correspondingly a particular cell or cells) for which parameters should be detected and reported; [0079] the network node (also referred to as the first network node) instructs a terminal device to detect and report parameter(s) of SS blocks transmitted by one or more second network nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined da Silva’s method with Kim’s method so that the neighboring base stations with different time and frequency position of SS bursts from the serving node can be efficiently detected and synchronized, and thereby it can improve the measurement and handover process of the NR system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (US 2020/0163036) teaches method for signal measurement.
Li et al. (US 2020/0084651) teaches method of fast access to neighbor cell synchronization signal in NR.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413